UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1112



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


OFFICER WATSON; OFFICER COOK; CHRISTINE
DUFFANY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-97-1335-1)


Submitted:   April 10, 2001                   Decided:   May 8, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Richard Thompson Wright,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong appeals the district court’s order denying

post-judgment motions.   We have reviewed the record and the dis-

trict court order and find the action frivolous.    Accordingly, we

affirm on the reasoning of the district court.     See Armstrong v.

Watson, No. CA-97-1335-1 (M.D.N.C. filed Dec. 13, 2000; entered

Dec. 14, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2